Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 23, 2022

                                     No. 04-22-00224-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                      Aaron TREVINO,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24578
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER
         In this accelerated appeal, appellant’s brief originally was due to be filed on May 23,
2022. On May 23, 2022, appellant filed an unopposed motion for a thirty-day extension of time
to file the brief. Appellant’s motion is GRANTED, and appellant is ORDERED to file its brief
no later than June 22, 2022. Appellant is advised that further requests for an extension of
time to file the brief will be disfavored.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court